         Case 1:20-cv-02009-JPC-SLC Document 24 Filed 11/17/20 Page 1 of 4


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                   11/17/2020
                                                                       :
CLARENCE LIVINGSTON,                                                   :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-CV-2009 (JPC)
                  -v-                                                  :
                                                                       :         ORDER
DETECTIVE YEURIS MEJIA, SHIELD NO. 3936 et al., :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

         Plaintiff Clarence Livingston, currently incarcerated at Groveland Correctional Facility, is

proceeding pro se and in forma pauperis. On March 4, 2020, Plaintiff filed a complaint (the

“Original Complaint”) under 42 U.S.C. § 1983, alleging that he was arrested without probable

cause, and that after he spent 23 months in pretrial detention, the charges were dismissed. (Dkt.

2)

         On March 25, 2020, the Honorable Judge Laura T. Swain issued an order of service as to

the City of New York, and directed the New York City Law Department, under Valentin v.

Dinkins, 121 F.3d 72, 76 (2d Cir. 1997), to identify Doe defendants. (Dkt. 7). 1 That order also

directed Plaintiff to file an amended complaint once the Law Department responded to the

Valentin order, and informed Plaintiff that the amended complaint would replace, not

supplement, the Original Complaint. (Id.). The New York City Law Department appeared on

behalf of the City of New York, filed an answer, and provided the names and addresses of two

Doe defendants, namely, Detective Yeuris Mejia and Detective Cesar Gonzalez. (Dkts. 11, 18,

19). The matter was then reassigned to the undersigned on October 5, 2020.


1
    That order also dismissed several improper defendants from the action.
       Case 1:20-cv-02009-JPC-SLC Document 24 Filed 11/17/20 Page 2 of 4


        On November 13, 2020, Plaintiff filed an amended complaint (the “Amended

Complaint”) naming Detective Mejia and Detective Gonzalez as defendants. The Amended

Complaint does not name the City of New York as a defendant and provides few facts about the

events giving rise to this action. (Dkt. 23). Despite an amended complaint ordinarily

superseding the previous complaint, Int’l Controls Corp v. Vesco, 556 F.2d 665, 668 (2d Cir.

1977), some courts will consider a pro se plaintiff’s original complaint and the amended

complaint together as the operative pleading. See, e.g., Jarvois v. Ferrara, No. 1:18 Civ 3997

(GHW), 2020 WL 6585701, at *1 (S.D.N.Y. Nov. 9, 2020); Fleming v. City of New York, No. 10

Civ. 3445 (AT), 2014 WL 6769618, at *3 (S.D.N.Y. Nov. 26, 2014). The Court construes

Plaintiff’s Original Complaint and Amended Complaint as the operative pleading. The Clerk’s

Office is respectfully directed to include the Original Complaint in the service package, to

provide context for Plaintiff’s claims (Dkts. 2, 23).

A.      City of New York

        Plaintiff named the City of New York as a defendant in the Original Complaint, and the

City of New York filed an answer, but Plaintiff did not name the City of New York as a defendant

in the Amended Complaint. Under Rule 21 of the Federal Rules of Civil Procedure, the Court,

on its own motion, “may at any time, on just terms, add or drop a party.” Fed. R. Civ. P. 21; see

Anwar v. Fairfield Greenwich, Ltd., 118 F. Supp. 3d 591, 618-19 (S.D.N.Y. 2015) (Rule 21

“afford[s] courts discretion to shape litigation in the interests of efficiency and justice.”).

        In light of Plaintiff’s pro se status and his clear intention to assert claims against the City

of New York, the Clerk of Court is directed, under Rule 21 of the Federal Rules of Civil

Procedure, to add the City of New York as a defendant. This substitution is without prejudice to

any defenses that the City of New York may wish to assert.




                                                   2
       Case 1:20-cv-02009-JPC-SLC Document 24 Filed 11/17/20 Page 3 of 4


B.      Order of Service

        Because Plaintiff has been granted permission to proceed in forma pauperis, Plaintiff is

entitled to rely on the Court and the U.S. Marshals Service to effect service. Walker v. Schult,

717 F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court

shall issue and serve all process . . . in [in forma pauperis] cases.”); Fed. R. Civ. P. 4(c)(3) (the

court must order the Marshals Service to serve if the plaintiff is authorized to proceed in forma

pauperis). Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires that

the summons and complaint be served within 90 days of the date the complaint is filed, Plaintiff

is proceeding in forma pauperis and could not have served the summons and Amended

Complaint until the Court reviewed the Amended Complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the Amended Complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding

that it is the plaintiff’s responsibility to request an extension of time for service); see also Murray

v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding in forma

pauperis] provides the information necessary to identify the defendant, the Marshals’ failure to

effect service automatically constitutes ‘good cause’ for an extension of time within the meaning

of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants Mejia and Gonzalez through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (USM-285 form) for these defendants. The Clerk of Court is further

instructed to issue a summons and deliver to the Marshals Service all the paperwork necessary

for the Marshals Service to effect service upon these defendants.




                                                   3
       Case 1:20-cv-02009-JPC-SLC Document 24 Filed 11/17/20 Page 4 of 4


        Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

        The Court also directs the Clerk of Court to add the City of New York as a defendant in

this action. Fed. R. Civ. P. 21.

        Finally, the Clerk of Court is directed to complete the USM-285 forms with the addresses

for Defendants Mejia and Gonzalez (Dkt. 19) and deliver all documents necessary to effect

service to the U.S. Marshals Service, which should include both the Original Complaint (Dkt.

2) and the Amended Complaint (Dkt. 23).



        SO ORDERED.

Dated: November 17, 2020                              __________________________________
       New York, New York                                      JOHN P. CRONAN
                                                             United States District Judge




                                                  4
